Citation Nr: 0801137	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ankle/heel 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in June 2004 by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for the aforementioned 
disabilities.  Thereafter, the file was transferred to the 
control of the Boston, Massachusetts VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  There is no probative evidence demonstrating the veteran 
has a right ankle/heel disorder as a result of any 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.

4.  The evidence of record does not demonstrate tinnitus was 
manifest during active service or developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A right ankle/heel disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  Hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2007).

3.  Tinnitus was not incurred in or aggravated by service, 
nor may service incurrence of a sensorineural hearing loss be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
July 2007.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he currently suffers from a 
right ankle/heel disorder.  Current VA treatment records 
include examination findings with a clear statement that the 
veteran does not have joint pain or limits on his range of 
motion.  Also, current VA treatment records include recent 
audiology reports.  The Board finds the available medical 
evidence is sufficient for an adequate determination. 

Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and organic diseases of the 
nervous system (sensorineural hearing loss), become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Right Ankle/Heel Disorder

Service treatment records show that in March 1973, the 
veteran complained of pain in his right heel.  A 
contemporaneous X-ray was negative for a right heel disorder.  
The assessment was soft tissue pain.  Remaining medical 
records contain no other complaints or symptoms of a right 
ankle/heel disorder.  During the separation physical, the 
examiner noted normal lower extremities and normal feet.

During a VA physical exam in September 2000, the examiner 
noted that the veteran's extremities were bilaterally intact.  
His range of motion was observed to be full, not limited.  No 
edema was recorded.  Palpable pedal pulses were noted.

VA physical examination in August 2003 revealed no muscle or 
joint pains, arthritis, swelling, pain, tenderness, 
stiffness, weakness, or limitation of motion or activity.  
The examiner also noted no significant joint deformities, no 
synovitis, and no joint effusion.

Based upon the evidence of record, the Board finds there is 
no probative evidence demonstrating the veteran has a current 
right ankle/heel disability as a result of any established 
event, injury, or disease during active service.  There is no 
probative evidence of any current right ankle/heel 
disability.  In fact, examination findings upon VA treatment 
in September 2000 and August 2003 are negative for any 
evidence of a present right ankle/heel disorder.  The Board 
finds the VA treatment records from September 2000 and 
August 2003 persuasive.  Both examinations were performed by 
qualified medical personnel who performed thorough physical 
examinations of the veteran.

The Board notes that the veteran has complained of pain in 
his right ankle and heel and finds that he is competent to 
report his symptoms.  However, while the veteran may 
sincerely believe he has a right ankle/heel disorder as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Hearing Loss and Tinnitus

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

In this case, service records show that the veteran's 
military occupational specialty was 62M20, loader operator.  
The available service medical records are negative for 
complaint, treatment, or diagnosis for hearing problems or 
tinnitus.  The records include three uninterpreted 
audiograms.  On the separation examination report the 
examiner noted normal ears.  No complaints of tinnitus were 
recorded.  The audiological pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

During a VA physical exam in September 2000, the examiner 
noted that the veteran reported no changes in his hearing, 
tinnitus, vertigo, earaches, infection or discharge.  The 
examiner also noted that the veteran's hearing was 
satisfactory to normal spoken voice.

On VA audiological evaluation performed on February 5, 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
0
5
5
5
0

On VA audiological evaluation on February 26, 2004, the 
veteran reported that he was exposed to an acoustic trauma 
two days previously at work.  He reported constant bilateral 
tinnitus following the trauma, and he indicated that 
previously he never experienced tinnitus.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
5
10
5
5
5

The audiologist noted that the results were consistent with 
previous testing.  Speech recognition was judged to be 100 
percent when measured at less than conversational level.

In June 2004 the veteran reported to a VA examiner that he 
still experienced bilateral tinnitus.  He did not report ear 
drainage or infection.  The examiner noted a normal ears, 
nose and throat examination and provided a diagnosis of 
tinnitus following noise exposure.

As part of employee screening, the veteran, a VA employee, 
underwent a VA audiological evaluation in July 2005.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
10
10
10
10
10

Speech recognition was noted to be 96 percent in the right 
ear and 100 percent in the left ear.

As part of employee screening, the veteran, whose VA job 
classification was engineering/transportation, underwent a VA 
audiological evaluation in January 2007.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
10
10
0
10

In VA clinic visits in January 2003 and June 2006 the veteran 
stated that he was employed as a heavy equipment operator.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss and tinnitus were not incurred as a 
result of an established event, injury, or disease during 
active service.  The veteran did not report any ringing in 
his ears or hearing loss during his separation examination.  
Likewise, none of the VA audiological examination reports of 
record are indicative of a hearing loss disability for VA 
benefit purposes.  See 38 C.F.R. § 3.385 (2007).  Without a 
diagnosis of a current hearing loss disability and a medical 
connection between that hearing loss and a disease, event, or 
injury from active service, service connection cannot be 
granted for hearing loss.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the separation examination report revealed normal ears.  
No medical evidence demonstrates that the veteran experienced 
hearing loss to a compensable level within a year after his 
discharge from active duty.  Therefore, service connection 
for hearing loss cannot be established on a presumptive 
basis.

The evidence clearly shows that the veteran currently suffers 
from tinnitus.  However, the Board observes that the veteran 
experienced a severe acoustical trauma in February 2004.  VA 
audiological reports prior to February 2004 are negative for 
any symptoms or diagnoses of tinnitus.  The veteran stated to 
a VA audiologist in February 2004 that prior to that 
acoustical trauma, he had no symptoms of tinnitus.  The Board 
notes that the veteran left active service in 1976 and first 
reported tinnitus in February 2004.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Without a medical nexus 
between the currently demonstrated tinnitus and the veteran's 
active duty service, service connection cannot be granted for 
tinnitus.

The Board has carefully considered the veteran's statements 
alleging that his hearing loss and tinnitus began during his 
active duty service.  While he may sincerely believe he has 
tinnitus and hearing loss as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for right ankle/heel 
disorder is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


